Case 1:18-cv-00874-GJQ-PJG ECF No. 19 filed 01/18/19 PageID.1823 Page 1 of 6



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                           _________________________

  TODD COURSER,

               Plaintiff,
                                                Case No. 1:18-CV-874
         vs.
                                                Hon. Gordon J. Quist
  KEITH ALLARD, BENJAMIN GRAHAM,
  and JOSHUA CLINE,

               Defendants.

        _____________________________________________________________

    KEITH ALLARD AND BENJAMIN GRAHAM’S BRIEF IN SUPPORT OF
        THEIR MOTION TO STRIKE PLAINTIFF’S FIRST AMENDED
                               COMPLAINT
       _____________________________________________________________

         Defendants Keith Allard and Benjamin Graham ask this Court to

  strike Plaintiff’s First Amended Complaint, as well as all accompanying

  exhibits. Plaintiff’s First Amended Complaint runs afoul of the pleading

  requirement that the pleading contain a “short and plain” statement for

  relief. Fed. R. Civ. P. 8(a).

                                  BACKGROUND

         Plaintiff Todd Courser’s most recent First Amended Complaint is yet

  another chapter in the tiresome saga of his baseless litigation against Allard

  and Graham (“Defendants”). Courser first sued Defendants in this Court on

  September 8, 2016. (Case No. 1:16-CV-1108, PageID.1-182.) Following

  Defendants’ filing of a Motion to Dismiss in that case, Plaintiff voluntarily

  dismissed without prejudice. (Id. at PageID.4545-4546.)
Case 1:18-cv-00874-GJQ-PJG ECF No. 19 filed 01/18/19 PageID.1824 Page 2 of 6



        Nearly two years later, on August 6, 2018, Courser filed a new lawsuit

  repackaging the same allegations in another lengthy complaint. (Case No.

  1:18-CV-874, PageID.1-37.) Defendants filed a Motion to Dismiss in lieu of an

  answer on December 7, 2018, citing the many reasons for which the Court

  should dismiss Courser’s complaint in its entirety. (PageID.56-57.) Courser

  then filed a First Amended Complaint 21 days later. (PageID.172-302.)

        Courser’s First Amended Complaint consists of 131 pages, 616

  paragraphs, and 69 attached exhibits, for a total filing of 1,649 pages. The

  First Amended Complaint includes new counts and is approximately three

  times as long as the original complaint (not including the 69 exhibits).

        In the 69 exhibits attached to the First Amended Complaint, Courser

  included roughly 400 pages of discovery he obtained from Defendants as part

  of the State’s Lapeer County criminal case against Courser and pursuant to

  the state court’s protective order. (Ex. A.) On May 18, 2018, Lapeer Circuit

  Court Judge Holowka signed a protective order ordering that:

        Discovery produced by Pinsky, Smith, Fayette & Kennedy LLP
        as a result of this Court’s order granting in part and denying in
        part Defendant’s Motion to Compel Production of its January 30,
        2018 Subpoena, is deemed confidential. That discovery may be
        published only to the extent any part of it is offered and
        accepted as an exhibit in any hearing or trial in this case. If it is
        published under those circumstances, the publishing party must
        redact personal identifying information, such as personal
        telephone numbers and email addresses.

        Nothing in this Order restricts the right of parties to attach any
        part of the discovery to a public pleading, motion or other filed
        document as an exhibit.
Case 1:18-cv-00874-GJQ-PJG ECF No. 19 filed 01/18/19 PageID.1825 Page 3 of 6



  (Ex. A (emphasis added.)) The discovery was deemed confidential, because

  the responsive documents were private conversations belonging to

  Defendants (who are non-party witnesses in Courser’s criminal case), they

  involved multiple other non-party individuals, and they implicated privacy

  interests of all of those individuals. (Id.)

         Pursuant to the May 18, 2018 order, Defendants’ attorneys produced

  responsive documents, including hundreds of pages of text and instant

  messages from Defendants’ phones – a highly unusual grant of discovery in a

  criminal case. None of those produced documents has been offered and

  accepted as an exhibit at any hearing or trial. Despite the court’s protective

  order and despite none of the material being offered or accepted as an exhibit

  at a hearing or trial, Courser attached approximately 400 pages of the

  protected material as exhibits to his First Amended Complaint. However, the

  attachment of these pages appears to be an attempt to violate the spirit, if

  not technically the letter, of the state court order. There is no reason or basis

  to attach what would otherwise be discovery to the First Amended

  Complaint, other than to put it into the public record before it is deemed in

  any way relevant in Courser’s criminal case pending in state court.

         Of note, Allard and Graham had produced this discovery to Courser in

  his state court criminal case before he filed the original complaint in this

  Court case. Any claims Courser felt he had based on this discovery (of which

  there are none) could have been pled in the original complaint.
Case 1:18-cv-00874-GJQ-PJG ECF No. 19 filed 01/18/19 PageID.1826 Page 4 of 6



                                   ARGUMENT

        This Court should strike Courser’s First Amended Complaint because

  it does not meet the pleading requirements articulated in Rule 8(a). Rule 8

  requires that a pleading contain:

         (1) a short and plain statement of the grounds for the court's
             jurisdiction, unless the court already has jurisdiction and
             the claim needs no new jurisdictional support;
         (2) a short and plain statement of the claim showing that the
             pleader is entitled to relief; and
         (3) a demand for the relief sought, which may include relief in
             the alternative or different types of relief.

         “The objective of Rule 8...was to make complaints simpler, rather than

  more expansive.” Kuot v. Corrections Corp. of Am., No. 1:16-CV-6, found at

  2018 WL 655158, *1 (M.D. Tenn, Feb. 1, 2018) (quoting Conley v. Gibson, 355

  U.S. 41, 47 (1957)). The requirement that a federal pleading contain a “short

  and plain statement” is so that courts can avoid situations “wherein the

  pleading is so verbose that the Court cannot identify with clarity the claim(s)

  of the pleader and adjudicate such claim(s) understandingly on the merits.”

  Harrell v. Dirs. of Bur. of Narcotics & Dangerous Drugs, 70 F.R.D. 444, 445-

  446 (E.D. Tenn. 1975) (ordering that a plaintiff amend when her allegations

  were described in “painful evidentiary detail”).

        “[C]omplaints that are too long, circuitous, disorganized, confusing, or

  argumentative may be dismissed under Federal Rule of Civil Procedure 8.”

  Kuot, 2018 WL 655158, *4. For example, in Plymale v. Freeman, the Sixth

  Circuit upheld dismissal of a complaint for failure to comply with Rule 8
Case 1:18-cv-00874-GJQ-PJG ECF No. 19 filed 01/18/19 PageID.1827 Page 5 of 6



  when the complaint “raised numerous allegations in a rambling complaint

  which [was] 119 pages long and [encompassed] twenty-four counts.” No. 90-

  2202, found at 1991 WL 54882, *1-2 (6th Cir. April 12, 1991). Likewise, the

  court in Schied v. Daughtrey found a complaint violated Rule 8 when it

  “[spanned]194 pages, 374 paragraphs (excluding subparagraphs), 80

  footnotes, and 80 exhibits.” 2008 WL 5422680, *1-2 (E.D. Mich, December 29,

  2008). In Schied, the court also faulted plaintiff’s complaint because it

  “[incorporated] numerous factual allegations” and “[devoted] entire

  paragraphs to statements of law rather than factual averments.” Id. at *2.1

        Here, as in the above cases, Courser’s 131-page, 616-paragraph First

  Amended Complaint with 69 multiple-page exhibits is anything but “short

  and plain.” The Court should dismiss it. Courser has now had three cracks at

  writing complaints in this matter, two of which Defendants have already

  answered with Motions to Dismiss. This third version of Courser’s complaint

  is even longer and more convoluted than his previous attempts. Further, it

  now contains exhibits attached to a public filing which appear to have been

  appended only to place the discovery in the public domain, in spite of the

  Lapeer Circuit Court’s protective order designed to prevent publication before

  relevant in the criminal case was established, by improperly attaching it to


  1Local Civil Rule 5.3 also appears to apply, at least by implication. It
  provides that discovery materials are not generally filed on the public docket,
  and that only relevant portions of discovery necessary to a trial or motion
  should be filed. Local Civ. R. 5.3 (emphasis in original). None of the discovery
  attached to the First Amended Complaint is relevant, necessary, nor
  permitted, given the requirements of Rule 8(a).
Case 1:18-cv-00874-GJQ-PJG ECF No. 19 filed 01/18/19 PageID.1828 Page 6 of 6



  the amended complaint. Courser’s aim here appears not to be an attempt to

  put forth a “short and plain statement” of his claim for relief, but rather to

  attempt to harass and embarrass Allard and Graham and to overburden

  them and this Court with frivolous and extraneous filings. The overlong,

  evidentiary-laden, circuitous, and rambling complaint is not a proper filing

  under Rule 8 and should, therefore, be stricken by this Court.

                                  CONCLUSION

        Because Courser violated the General Rules of Pleadings under Rule 8,

  Allard and Graham respectfully request this Court strike Courser’s First

  Amended Complaint and all accompanying exhibits.



                               PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                               Attorneys for Defendants Allard and Graham

  Dated: January 18, 2019      By: /s/ Sarah R. Howard
                                       H. Rhett Pinsky
                                       Sarah Riley Howard
                                       146 Monroe Center, NW, Suite 805
                                       Grand Rapids, MI 49503
                                       (616) 451-8496
                                       showard@psfklaw.com
